Citation Nr: 1513002	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  06-35 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic pain syndrome disorder.   

2.  Entitlement to an initial rating in excess of 20 percent for degenerative changes of the right (major) wrist since November 18, 2005.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2004 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The 2004 rating decision granted, in pertinent part, service connection for degenerative changes of the right wrist with a rating of 10 percent effective February 5, 2004; and denied entitlement to TDIU.  The 2008 rating decision denied, in pertinent part, service connection for chronic pain syndrome.

In a rating decision in September 2006 the RO increased the rating for the Veteran's service-connected right wrist disability from 10 percent to 20 percent effective November 18, 2005.

In February 2008 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Wichita, Kansas.  

In a decision in June 2011 the Board denied the issue of service connection for right ear hearing loss and the issue of entitlement to an initial rating higher than 10 percent prior to November 18, 2005, for right wrist degenerative joint disease; granted a separate rating of 10 percent for loss of palmar flexion of the right wrist; and remanded the issues of service connection for an acquired psychiatric disorder, left ear hearing loss, tinnitus, and chronic pain syndrome; the issue of a rating higher than 20 percent for degenerative changes of the right wrist since November 18, 2005; and the issue of entitlement to TDIU; for further development.

In a September 2012 rating decision the AMC effectuated the Board's June 2011 grant of a separate rating for loss of palmar flexion of the right wrist under Diagnostic Code 5215 with a rating of 10 percent effective date of February 5, 2004.

In a decision dated in August 2013 the Board granted the appeals for service connection for tinnitus and an acquired psychiatric disorder; denied the appeal for service connection for left ear hearing loss; and remanded the issues of service connection for chronic pain syndrome; a rating higher than 20 percent for degenerative changes of the right wrist since November 18, 2005; and entitlement to TDIU for further development, including provision to the Veteran of a VA examination.  This was done in October 2013.  No further development is needed.


FINDINGS OF FACT

1.  The Veteran's pain is due to multiple disparate sources (including nonservice-connected disorders), and he does not have a uniquely diagnosed chronic pain syndrome disorder.

2.  Objectively the Veteran's right wrist disability has not been productive of pain, limited motion, or ankylosis.

3.  The Veteran has had substantially gainful employment since 2010; and the preponderance of the evidence indicates that his service-connected disabilities were not of sufficient severity to preclude employment prior to then.  


CONCLUSIONS OF LAW

1.  Chronic pain syndrome was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an initial rating higher than 20 percent for degenerative changes of the right (major) wrist since November 18, 2005 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2014).  

3.  The criteria for a grant of TDIU are not met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were accomplished in letters dated in July 2004 and May 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims, including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  

VA also assisted the Veteran in the development of his claims.  The Veteran's service treatment records and post-service medical records have been obtained and are in the claims file.  He was also accorded VA examinations in January and October 2013.  The Board has reviewed the examination reports and finds that they are adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and discussed the reasons for the conclusions he reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').    

In addition to the foregoing, in February 2008 the Veteran testified before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veteran's representative and the Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran; and does not prohibit consideration of this matter on the merits.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection 

The Veteran seeks service connection for chronic pain syndrome.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

Analysis

On VA examination in October 2013 the examiner observed that the Veteran was suffering from pain from his service-connected right wrist and thumb disabilities, and from his nonservice-connected right shoulder, lumbar spine, and cervical spine disorders.  He added that the Veteran's right wrist and thumb pain is not related to his right shoulder and spine pain.  

Preliminarily, the Board notes that VA has already determined that the Veteran's right shoulder and cervical spine disabilities are not service-connected; so it in turn follows that the pain from these disorders is not service-connected.  

Moreover, according to the VA examiner, the Veteran does not have fibromyalgia or any other "separate and distinct" pain syndrome.  See Pond v. West, 12 Vet. App. 341 (1999) (providing that a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in-service); and Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board finds this evidence, which was proffered after personal examination of the Veteran and careful review of the claims file, and which includes a detailed rationale for the examiner's determination, to be highly probative evidence against the Veteran's claim.  See Owens, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Although a VA psychiatrist used the term "pain syndromes" in a November 2006 narrative regarding the Veteran's psychiatric disability, he clearly was not rendering a clinical diagnosis of chronic pain syndrome; so the Board finds this evidence to be less probative than that of the VA examiner who, on direct query from the Board, found that the Veteran does not have a pain syndrome but instead suffers from pain from multiple disparate sources.  See Evans, 12 Vet. App. 22, 30 (holding that the Board may favor one medical opinion over another.).  At this point the weight of the evidence is against the claim.  

To the extent that the Veteran himself suggests that he has a chronic pain syndrome disorder, this is not the type of diagnosis that the Veteran, in his lay capacity, is competent to make.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  He also has presented no learned evidence in support of his lay contention (see 38 C.F.R. § 3.159(a)(1)).  The Board accordingly finds that the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.309; Gilbert, 1 Vet. App. 49  (noting that when all the evidence is assembled, VA is responsible for determining  . . . whether a preponderance of the evidence is against a claim, in which case, the claim is denied.).  

III. Increased rating, right wrist

In a rating decision dated in November 2004 the RO granted, in pertinent part, service connection for degenerative changes of the right wrist with a rating of 10 percent effective February 5, 2004.  The Veteran appealed the assigned rating.

In a rating decision in September 2006 the RO increased the rating for the Veteran's service-connected right wrist disability from 10 percent to 20 percent effective November 18, 2005.  The Veteran continued to press for a higher rating.

In a decision dated in June 2011 the Board denied the issue of an initial rating higher than 10 percent prior to November 18, 2005, for right wrist degenerative joint disease; and then granted a separate rating of 10 percent for loss of palmar flexion of the right wrist prior to November 18, 2005.  The issue thus remaining is whether a rating higher than 20 percent since November 18, 2005, for the Veteran's service-connected right wrist degenerative changes disability is warranted.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's service-connected right wrist disability has been rated under Diagnostic Code 5215 throughout the appeal period, which provides for a 10 percent rating if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm, or to 0 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion of the wrist is dorsiflexion from 0 to 70 degrees and palmar flexion from 0 to 80.  38 C.F.R. § 4.71, Plate I.

In the absence of evidence of ankylosis of the wrist (Diagnostic Code 5214), there is no other potentially applicable schedular criteria for rating the wrist.

Analysis

In this case the Veteran has already been accorded the maximum possible rating of 10 percent under the assigned schedular criteria (Diagnostic Code 5215) for his service-connected right wrist arthritis (degenerative changes) disability.  His assigned 20 percent rating, which is higher than the maximum allowed under Diagnostic Code 5215, reflects additional compensation, in accordance with DeLuca v. Brown, for functional loss of movement after repetitive use (see September 2006 rating decision and Statement of the Case); which was demonstrated most recently on VA examination in October 2013 as less movement than normal, weakened movement, and atrophy of disuse.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59).  A schedular rating higher than 20 percent is not warranted because, although productive of pain and reduced range of motion, the wrist is not ankylosed.  See 38 38 C.F.R. § 4.71a, Diagnostic Code 5214.  He has also already been granted a separate rating of 10 percent for the limited palmar flexion of his right wrist (see Board's June 2011 decision); and the evidence compiled since that time, including the 2013 VA examination findings, does not support a rating higher than 10 percent for limited palmar flexion.  Accordingly, and absent some form of ankyloses (of which there is none), there is no basis for a higher schedular rating for the Veteran's service-connected right wrist arthritis disability.

As for an extraschedular rating (see 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996)), the threshold factor for consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the assigned rating criteria reasonably describe the Veteran's right wrist symptoms (discussed, in detail, above), and provide for higher ratings based on additional or more severe symptoms than currently shown by the evidence; thus, his service-connected right wrist disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is therefore not warranted.

Although the Veteran reports that he misses work about three times per month (see October 2013 VA examination report), he does not claim that this is due to his right wrist pain alone but rather is "due to generalized pain;" and in this regard the Board notes that he also has pain from numerous nonservice-connected disabilities, including his back and shoulder; so, again, referral for extraschedular consideration is not warranted.  

Additionally, the Veteran does not allege, and the evidence does not show, that his service-connected right wrist disability, alone, is of sufficient severity to produce unemployability.  See 38 C.F.R. § 4.16; see also Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Indeed, according to the Veteran, he has been gainfully employed since 2010, and the evidence shows that he was either working or in school during the rest of the appeal period.  Although there were periods of interspersed unemployment prior to 2010, the Board is not persuaded that this was due to his right wrist disability alone; particularly as he now is substantially gainful employed with this same wrist disability.  The Board accordingly finds that a claim of TDIU secondary to the Veteran's service-connected right wrist disability alone is not raised by the record.

IV.  TDIU

In a rating decision dated in November 2004 the RO denied entitlement to TDIU.  The Veteran appealed that decision.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

The Veteran reports that he has been engaged in substantially gainful employment since 2010; and based on the Veteran's rendition of his job history the Board finds that he was, if not employed, then employable, since his claim for TDIU.  See January 2013 VA psychiatric examination report.  According to the Veteran his work history and experience prior to 2010 included college, and working as a janitor, a telecommunications equipment technician, a truck driver, for a municipal government, and in a restaurant.  During those interludes when he was not working there is no evidence that this was due to his service-connected disabilities alone.  In fact, in his June 2004 claim for TDIU the Veteran reported that he did not leave his last job (in trucking) because of his disability.  See, e.g., VA treatment records dating from 2004 to 2006, chronicling the Veteran's participation in intensive Addiction Treatment programs.  Although a VA physician certified, for state government purposes, that the Veteran was unable to engage in substantially gainful employment (see January 2009 Certificate of Disability), he noted that this was due, in part, to the Veteran's nonservice-connected disorders, including hepatitis C and allergies.  In any event, the Veteran's service-connected disability picture (which has not been productive of unemployability since 2010) is the same as it has been since November 2006; and the Veteran did not meet the percentages requirement for a grant of TDIU before November 2006.  Accordingly, the Board finds that the criteria for a grant of TDIU have not been met at any time during the appeal period.  38 C.F.R. § 4.16.  







(The Order follows on the next page.).



ORDER

Service connection for a chronic pain syndrome disorder is denied.

An initial disability rating higher than 20 percent for right wrist degenerative changes since November 18, 2005, is denied.

Entitlement to TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


